                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MISSOURI
                           EASTERN DIVISION

UNITED STATES OF AMERICA,             )
                                      )
      Plaintiff,                      )
                                      )
v.                                    )     Case No. 4:19CR00081AGF
                                      )
KEVIN SCOTT FOSTER,                   )
                                      )
      Defendant.                      )

                                     ORDER

      This matter is before the Court on Defendant Kevin Scott Foster’s Motion to

Sever Counts I and II of the Indictment [Doc. No. 23]1. Pursuant to 28 U.S.C. §

636(b), the motions were referred to United States Magistrate Judge Patricia L.

Cohen.

      An evidentiary hearing was held on May 28, 2019, at which oral argument

was heard, but no testimony was presented. On June 24, 2019, Magistrate Judge

Cohen issued a Report and Recommendation [Doc. No. 32], recommending that

the Motion to Sever Counts I and II of the Indictment be denied. Defendant has

filed a Waiver of Right to Review the Report and Recommendation [Doc. No. 32],


1
 On May 2, 2019 Defendant filed a Motion to Suppress Evidence (Doc. No. 25).
On May 7, 2019 Defendant filed a Motion to Withdraw the Motion to Suppress
Evidence (Doc. No. 26). That same date, Magistrate Judge Cohen entered an
Order Granting the Motion to Withdraw (Doc. No. 27).
and the time to file objections to the Report and Recommendation has passed.

      After careful consideration, and in light of Defendant’s Waiver of Right to

Review the Report and Recommendation, the Court will adopt and sustain the

thorough reasoning of the Magistrate Judge set forth in support of her Report and

Recommendation issued on June 24, 2019.

      Accordingly,

      IT IS HEREBY ORDERED that the Report and Recommendation of the

United States Magistrate Judge [Doc. No. 32] is SUSTAINED, ADOPTED, and

INCORPORATED herein.

      IT IS FURTHER ORDERED that this matter remains scheduled for a Jury

Trial on Monday, August 19, 2019 at 9:00 a.m.




                                      ________________________________
                                      AUDREY G. FLEISSIG
                                      UNITED STATES DISTRICT JUDGE


Dated this 15th day of July, 2019.




                                         2
